Title: To George Washington from William Stuart, 2 October 1781
From: Stuart, William,Anderson, James
To: Washington, George


                  
                     
                     May it please Your ExcellencyCamp 2d Octobr 1781
                  
                  We the Subscribers Officers in General Hazens Regiment, Trusting in your known desposition to an equal desposal of justice to all your Army beg the liberty of representing to your Excellency what we Suppose to be a grieviance of the highest Nature—Capt. Anthony Selin having been introduced into the Regiment: as we Suppose very unjustly causes much discontent among us—He is a Gentleman almost a Stranger to us, perhaps as worthy of your Attention as any in the Army, but Admitting that to be the case we cannot Sit easy under his command as we conceive ourselves justly entitled to companies many months before we heard of the name of Selin—And altho we have been favored with your Excellencys orders directing all Vacancies to be filled up, we have not participated in the Advantages which should have resulted to us from the execution of that order; from what cause it has been procrastinated we are not able to determine—all we request of your Excellency is that you would be pleased to order an inquiry to be made into the propriety of Capt. Selins Appointment to command us, and that if we are entitled to promotion we may meet the reward of our long Services—fully relying on your Excellencys equitable decisions, we beg the liberty of Subscribing ourselves. Your Excellencys Most Obedient and very Hble Servants
                  
                     James Anderson
                     William Stuart
                  
               